       Case 4:18-cv-03918-YGR Document 33 Filed 10/26/18 Page 1 of 9



 1   BRUCE REED GOODMILLER (CA SBN 121491)
     City Attorney
 2   Email: bruce_goodmiller@ci.richmond.ca.us
     RACHEL SOMMOVILLA (CA SBN 231529)
 3   Assistant City Attorney
     Email: rachel_sommovilla@ci.richmond.ca.us
 4   CITY OF RICHMOND
     450 Civic Center Plaza
 5   Richmond, California 94804
     Telephone: 510.620.6509
 6   Facsimile: 510.620.6518

 7   ARTURO J. GONZÁLEZ (CA SBN 121490)
     Email: AGonzalez@mofo.com
 8   ALEXIS A. AMEZCUA (CA SBN 247507)
     Email: AAmezcua@mofo.com
 9   TIMOTHY S. KLINE (CA SBN 319227)
     Email: TKline@mofo.com
10   MORRISON & FOERSTER LLP
     425 Market Street
11   San Francisco, California 94105-2482
     Telephone: 415.268.7000
12   Facsimile: 415.268.7522

13   Attorneys for Respondent
     THE CITY OF RICHMOND, MAYOR TOM
14   BUTT, and RICHMOND CITY COUNCIL

15
                                UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17
18
     SPRAWLDEF, a public benefit corporation,              Case No.: 18-cv-03918-YGR
19   CITIZENS FOR EAST SHORE PARKS, a public
     benefit corporation, JAMES HANSON, TONY               RESPONDENTS’ ANSWER TO FIRST
20   SUSTAK, PAUL CARMAN and PAMELA                        AMENDED PETITION FOR WRIT OF
     STELLO, individuals,                                  MANDATE
21                          Petitioners,
22          v.                                             Judge:            Yvonne Gonzalez Rogers
                                                           Courtroom:        No. 1, 4th Floor
23   CITY OF RICHMOND, a California                        Petition Filed:   May 21, 2018
                                                           Trial Date:       None Set
24   municipality, MAYOR TOM BUTT and
     RICHMOND CITY COUNCIL, in their official
25   capacities, UPSTREAM POINT MOLATE, a
     California limited liability company, and the
26   GUIDIVILLE RANCHERIA OF CALIFORNIA,
     an Indian tribe,
27                         Respondents.
28

     Case No. 18-cv-03918-YGR
     RESPONDENTS’ ANSWER TO PETITION FOR WRIT OF MANDATE
     sf-3941335
       Case 4:18-cv-03918-YGR Document 33 Filed 10/26/18 Page 2 of 9



 1           Respondents THE CITY OF RICHMOND, MAYOR TOM BUTT, and RICHMOND

 2   CITY COUNCIL (“Respondents”) submit this Answer in response to the Petition for Writ of

 3   Mandate (“Petition”) filed by petitioners SPRAWLDEF, CITIZENS FOR EAST SHORE

 4   PARKS, JAMES HANSON, TONY SUSTAK, PAUL CARMAN and PAMELA STELLO

 5   (collectively, “Petitioners”), as follows:

 6     I.    ANSWER TO PETITION

 7           1.     In response to paragraph 1 of the Petition, Respondents deny all the averments.

 8           2.     In response to paragraph 2 of the Petition, Respondents lack sufficient information

 9   to admit or deny the averments regarding what Petitioners seek, and on that basis, denies all of

10   them.

11           3.     In response to paragraph 3 of the Petition, Respondents lack sufficient information

12   to admit or deny the averments, and on that basis, denies all of them.

13           4.     In response to paragraph 4 of the Petition, Respondents lack sufficient information

14   to admit or deny the averments, and on that basis, denies all of them. Respondents admit only

15   that Petitioners SPRAWLDEF and CESP previously brought suit against Upstream Point Molate

16   and the City of Richmond regarding Point Molate.

17           5.     In response to paragraph 5 of the Petition, Respondents lack sufficient information

18   to admit or deny the averments, and on that basis, denies all of them.

19           6.     In response to paragraph 6 of the Petition, Respondents lack sufficient information

20   to admit or deny the averments, and on that basis, denies all of them.

21           7.     In response to paragraph 7 of the Petition, Respondents lack sufficient information

22   to admit or deny the averments, and on that basis, denies all of them.

23           8.     In response to paragraph 8 of the Petition, Respondents lack sufficient information
24   to admit or deny the averments, and on that basis, denies all of them.
25           9.     In response to paragraph 9 of the Petition, Respondents admit that the City of
26   Richmond is a California municipality.
27           10.    In response to paragraph 10 of the Petition, Respondents admit that Mayor Tom
28   Butt is the Mayor of the City of Richmond, but otherwise deny all other averments.

     Case No. 18-cv-03918-YGR                                                                           1
     RESPONDENTS’ ANSWER TO PETITION FOR WRIT OF MANDATE
     sf-3941335
       Case 4:18-cv-03918-YGR Document 33 Filed 10/26/18 Page 3 of 9



 1          11.     In response to paragraph 11 of the Petition, Respondents admit that the City

 2   Council is the City Council of Richmond, but otherwise deny all other averments.

 3          12.     In response to paragraph 12 of the Petition, Respondents lack sufficient

 4   information to admit or deny the averments, and on that basis, denies all of them.

 5          13.     In response to paragraph 13 of the Petition, Respondents lack sufficient

 6   information to admit or deny the averments, and on that basis, denies all of them.

 7          14.     In response to paragraph 14 of the Petition, Respondents deny all the averments.

 8          15.     In response to paragraph 15 of the Petition, Respondents admit that this court has

 9   jurisdiction over the above-captioned action. Respondents further admit that the City of

10   Richmond, Mayor Tom Butt, and the City Council are located in or reside in Contra Costa

11   County. Respondents further admit that Point Molate is located in Contra Costa County.

12   Respondents lack sufficient information to admit or deny whether the unspecified “actions of the

13   respondents challenged” took place in Contra Costa County. Except as expressly admitted above,

14   Respondents deny all other averments.

15          16.     In response to paragraph 16 of the Petition, Respondents admit that Petitioners

16   have sent a demand to Respondents that they “cure or correct” certain actions and that Petitioners

17   commenced the present action after receipt of Respondents’ notice of response to that demand.

18   Respondents lack sufficient information to admit or deny all other averments.

19          17.     There are no averments in paragraph 17 that require a response. In any event,

20   Respondents deny the suggestion that the Petition refers to documents that will be filed as part of

21   a record of proceedings, as no record has been compiled or submitted to the court, and also deny

22   the unsupported conclusion that such documents are “incorporated by reference.”

23          18.     In response to paragraph 18 of the Petition, Respondents admit that Point Molate is
24   a decommissioned United States Naval Base.
25          19.     In response to paragraph 19 of the Petition, Respondents admit that the City sought
26   to have the property transferred from the Navy to the City. Except as expressly admitted above,
27   Respondents deny all other averments.
28

     Case No. 18-cv-03918-YGR                                                                              2
     RESPONDENTS’ ANSWER TO PETITION FOR WRIT OF MANDATE
     sf-3941335
       Case 4:18-cv-03918-YGR Document 33 Filed 10/26/18 Page 4 of 9



 1          20.     In response to paragraph 20 of the Petition, Respondents admit that the City of

 2   Richmond has faced years of obstacles in developing Point Molate, including the present action.

 3   Except as expressly admitted above, Respondents deny all other averments.

 4          21.     In response to paragraph 21 of the Petition, Respondents admit that, pursuant to

 5   the Judgment, the City has issued a Request for Qualifications inviting development proposals for

 6   Point Molate. Except as expressly admitted above, Respondents deny all other averments.

 7          22.     In response to paragraph 22 of the Petition, Respondents admit that the City and

 8   Upstream entered into a Land Disposition Agreement. Except as expressly admitted above,

 9   Respondents deny all other averments.

10          23.     In response to paragraph 23 of the Petition, Respondents deny all the averments.

11          24.     In response to paragraph 24 of the Petition, Respondents admit that petitioners

12   SPRAWLDEF and CESP filed an action against the City and Upstream. Except as expressly

13   admitted above, Respondents deny all other averments.

14          25.     In response to paragraph 25 of the Petition, Respondents admit that the lawsuit

15   brought by petitioners SPRAWLDEF and CESP was settled in October 2010. Except as

16   expressly admitted above, Respondents deny all other averments.

17          26.     In response to paragraph 26 of the Petition, Respondents admit that the federal

18   government’s Bureau of Indian Affairs did not grant necessary approvals for gaming at Point

19   Molate. Respondents further admit that, on April 5, 2011, Richmond’s City Council passed and

20   adopted Resolution 23-11, to discontinue consideration of a casino at Point Molate. Except as

21   expressly admitted above, Respondents deny all other averments.

22          27.     In response to paragraph 27 of the Petition, Respondents admit that the federal

23   government and the City were named as defendants in the matter of Guidiville Rancheria of
24   California et al. v. United States of America et al., Northern District of California Case No. 4:12-
25   cv-01326. Respondents deny all other averments to the extent they are inconsistent recitations of
26   the pleadings in the matter of Guidiville Rancheria of California et al. v. United States of America
27   et al., Northern District of California Case No. 4:12-cv-01326.
28

     Case No. 18-cv-03918-YGR                                                                           3
     RESPONDENTS’ ANSWER TO PETITION FOR WRIT OF MANDATE
     sf-3941335
       Case 4:18-cv-03918-YGR Document 33 Filed 10/26/18 Page 5 of 9



 1          28.     In response to paragraph 28 of the Petition, Respondents admit that the federal

 2   district court granted the City of Richmond’s motion for judgment on the pleadings in the

 3   Guidiville matter. Except as expressly admitted above, Respondents deny all other averments.

 4          29.     In response to paragraph 29 of the Petition, Respondents admit that on August 4,

 5   2017, the Ninth Circuit issued an order, and remanded the matter for further proceedings.

 6   Respondents deny all other averments to the extent they are inconsistent recitations of the

 7   decision in Guidiville Rancheria of California v. United States (9th Cir. 2017) 704 Fed.Appx. 655.

 8          30.     In response to paragraph 30 of the Petition, Respondents lack sufficient

 9   information to admit or deny what activities all citizens of Richmond did and anticipated doing

10   during the aforementioned litigation, and on that basis, denies the averments. Respondents admit

11   that a Point Molate Community Advisory Committee was established by City Council resolution,

12   and which therein identifies the Committee’s duties. Except as expressly admitted above,

13   Respondents deny all other averments.

14          31.     In response to paragraph 31 of the Petition, Respondents deny all the averments.

15          32.     In response to paragraph 32 of the Petition, Respondents admit that at the April 17,

16   2018 City Council open session, it was announced that a federal court judgment had been

17   entered,resolving the Guidiville matter. Prior to that announcement, the City had been ordered to

18   mandatory settlement conference with a federal magistrate judge. Except as expressly admitted

19   above, Respondents deny all other averments.

20          33.     In response to paragraph 33 of the Petition, Respondents deny all the averments.

21          34.     In response to paragraph 34 of the Petition, Respondents admit that, at the April

22   17, 2018, City Council open session, citizens of Richmond were provided opportunity to

23   comment on the settlement and Judgment. Except as expressly admitted above, Respondents
24   deny all the averments.
25          35.     In response to paragraph 35 of the Petition, Respondents admit that the Judgment
26   is consistent with the 1997 Point Molate Reuse Plan. Respondents further admit that the
27   Judgment provides: “Discretionary City Approvals shall allow for a minimum of 670 residential
28   units and further the goals of the Point Molate Reuse Plan, including preservation of open space

     Case No. 18-cv-03918-YGR                                                                           4
     RESPONDENTS’ ANSWER TO PETITION FOR WRIT OF MANDATE
     sf-3941335
       Case 4:18-cv-03918-YGR Document 33 Filed 10/26/18 Page 6 of 9



 1   and rehabilitation of the Core Historic District (including Building 6).” (Judgment ¶ 8.) The

 2   Judgment further provides: “The Parties acknowledge, and the Court expressly finds and orders,

 3   that this Judgment is not an approval of a project, and the City is responsible for compliance with

 4   all federal, state and local laws, regulations, and permits, relating to the Property, including

 5   compliance with CEQA. This finding and order may be asserted by the Parties as a bar to any suit

 6   challenging the validity of this Judgment.” (Id. ¶ 37.) Except as expressly admitted above,

 7   Respondents deny all other averments.

 8          36.     In response to paragraph 36 of the Petition, Respondents admit that City Ordinance

 9   No. 16-16, Article 15.04.304.030, provides the following: “IS-3 includes the Point Molate study

10   area, where the City Council has initiated a review of appropriate zoning, development standards

11   and related open space for General Plan implementation in the context of the Point Molate Reuse

12   Plan.” Except as expressly admitted above, Respondents deny all other averments.

13          37.     In response to paragraph 37 of the Petition, Respondents deny all the averments.

14          38.     In response to paragraph 38 of the Petition, Respondents deny all the averments.

15          39.     In response to paragraph 39 of the Petition, Respondents admit that on April 30,

16   2018, the City received a letter from petitioners alleging violations of the Brown Act. Except as

17   expressly admitted above, Respondents deny all other averments.

18          40.     In response to paragraph 40 of the Petition, Respondents admit that the City

19   responded on May 4, 2018 that there has been no violation of the Brown Act. Except as

20   expressly admitted above, Respondents deny all other averments.

21          41.     There are no averments in paragraph 41 that require a response.

22                         First Cause of Action for Violation of the Brown Act
23          42.     In response to paragraph 42 of the Petition, Respondents incorporate by reference
24   its answers to paragraphs 1 through 41 of the Petition as through set forth here in full.
25          43.     The statements in paragraph 43 are legal arguments and as such are not averments
26   that require a response, and are therefore denied.
27          44.     The statements in paragraph 44 are legal arguments and as such are not averments
28   that require a response, and are therefore denied.

     Case No. 18-cv-03918-YGR                                                                            5
     RESPONDENTS’ ANSWER TO PETITION FOR WRIT OF MANDATE
     sf-3941335
       Case 4:18-cv-03918-YGR Document 33 Filed 10/26/18 Page 7 of 9



 1             45.    The statements in paragraph 45 are legal arguments and as such are not averments

 2   that require a response, and are therefore denied.

 3             46.    In response to paragraph 46 of the Petition, Respondents deny all the averments.

 4             47.    In response to paragraph 47 of the Petition, Respondents deny all the averments.

 5             48.    In response to paragraph 48 of the Petition, Respondents deny all the averments.

 6             49.    In response to paragraph 49 of the Petition, Respondents deny all the averments.

 7             50.    The statements in paragraph 50 are legal arguments and as such are not averments

 8   that require a response, and are therefore denied.

 9             51.    The statements in paragraph 51 are legal arguments and as such are not averments

10   that require a response, and are therefore denied.

11                                             Petitioner’s Prayer
12             Respondents deny that Petitioners are entitled to any of the relief that they seek in their

13   prayer.

14    II.      AFFIRMATIVE DEFENSES

15                           First Affirmative Defense – Failure to State a Claim

16             1.     As a separate and independent affirmative defense, Petitioners fail to state a claim

17   upon which relief may be granted.

18                              Second Affirmative Defense – Lack of Standing
19             2.     As a separate and independent affirmative defense, Petitioners lack standing to

20   bring this Petition and similarly have an absence of beneficial interest.

21                                   Third Affirmative Defense – Ripeness

22             3.     As a separate and independent affirmative defense, Petitioners have not stated a

23   case or controversy that is ripe for determination by the Court as no case or controversy exists.
24                      Fourth Affirmative Defense – No Actual Injury or Prejudice
25             4.     As a separate and independent affirmative defense, Petitioners’ claim is barred
26   because Petitioners have not alleged any injury or prejudice.
27                         Fifth Affirmative Defense – No Relief for Future Actions
28

     Case No. 18-cv-03918-YGR                                                                                6
     RESPONDENTS’ ANSWER TO PETITION FOR WRIT OF MANDATE
     sf-3941335
       Case 4:18-cv-03918-YGR Document 33 Filed 10/26/18 Page 8 of 9



 1            5.       As a separate and independent affirmative defense, Petitioners have not brought an

 2   action under Cal. Gov’t Code section 54960 concerning mandamus claims for the purpose of

 3   “stopping or preventing violations or threatened violations” of the Brown Act, and are therefore

 4   prohibited from obtaining relief that otherwise may have been available through that section.

 5                 Sixth Affirmative Defense – Failure to Exhaust Administrative Remedies
 6            6.       As a separate and independent affirmative defense, Petitioners’ claim is barred to

 7   the extent Petitioners failed to exhaust administrative remedies, including by failing to comply

 8   with pre-lawsuit notice and claims-presentation requirements.

 9                 Seventh Affirmative Defense – Statutory Defense: Contractual Obligation

10            7.       As a separate and independent affirmative defense, Petitioners’ claim is barred as

11   the action challenged has given rise to a contractual obligation upon which a party has

12   detrimentally relied, and therefore the action taken shall not be determined to be null and void

13   pursuant to Cal. Gov’t Code section 54960.1(d)(3).

14                 Eighth Affirmative Defense – Statutory Defense: Substantial Compliance
15            8.       As a separate and independent affirmative defense, Petitioners’ claim is barred

16   because, even accepting Petitioner’s arguments, the doctrine of substantial compliance establishes

17   that the action challenged shall not be determined to be null and void pursuant to Cal. Gov’t Code

18   section 54960.1(d)(1).

19
20   Dated:         October 26, 2018                 ARTURO J. GONZÁLEZ
                                                     ALEXIS A. AMEZCUA
21                                                   TIMOTHY S. KLINE
                                                     MORRISON & FOERSTER LLP
22
23
                                                     By:     /s/ Arturo J. González
24                                                          Arturo J. González
25                                                   Attorneys for Respondents
                                                     THE CITY OF RICHMOND, MAYOR TOM
26                                                   BUTT, and RICHMOND CITY COUNCIL
27
28

     Case No. 18-cv-03918-YGR                                                                               7
     RESPONDENTS’ ANSWER TO PETITION FOR WRIT OF MANDATE
     sf-3941335
       Case 4:18-cv-03918-YGR Document 33 Filed 10/26/18 Page 9 of 9



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on September 24, 2018, a copy of the foregoing document was filed

 3   electronically with the Clerk of the Court using the Court’s CM/ECF electronic filing system,

 4   which will send an electronic copy of this filing to all counsel of record.

 5
 6                                                 /s/ Arturo J. González
                                                   Arturo J. González
 7                                                 AGonzalez@mofo.com

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Case No. 18-cv-03918-YGR                                                                         8
     RESPONDENTS’ ANSWER TO PETITION FOR WRIT OF MANDATE
     sf-3941335
